Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “approximately” in claims 1 and 5 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear the metes and bounds of approximately. For example, would a pH of 5.8 be considered approximately a pH of 6 while 5.75 not?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-5, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gamache et al. (US 2010/0038081 in IDS) in view of Minnich et al. (CA 2891199 in IDS).
Regarding claims 1 and 5, Gamache teaches a process of recovering oil and treating evaporator concentrate produced during the process, the process comprising: 5recovering an oil-water mixture from an oil well (10); separating oil from the oil-water mixture (12) to produce an oil product and produced water having a dissolved silica concentration of at least 300 mg/L; directing the produced water to an evaporator and producing a distillate and a concentrated brine having a pH of at least 9.5 (16); 10removing silica from the concentrated brine by precipitating silica and increasing the size of the precipitated silica to facilitate the removal of silica in a solids-liquid separation process, the method of removing silica from the concentrated brine including: i. directing the concentrated brine to a crystallizer reactor (22 26); ii. adding magnesium chloride in order to precipitate silica; iii. precipitating silica from the concentrated brine in the crystallizer reactor; iv. after precipitating the silica from the concentrated brine, directing the brine having the precipitated silica therein to a first solids-liquid separator (42) 20and producing a first liquid stream (44) and a slurry (46) containing the precipitated silica; v. disposing of or further treating the first liquid stream (62); vi. splitting the slurry into a first slurry stream and a second slurry stream; vii. directing the first slurry stream to a second solids-liquid separator (50) and 25producing a second liquid stream and a wet cake containing silica solids; viii. facilitating the precipitation of silica in the crystallizer reactor by recycling the second slurry stream (recycle stream shown but not lableled) to the crystallizer reactor where the silica solids in the second slurry stream acts as a seed for newly precipitated silica, which in turn increases the size of the precipitated silica and facilitates a 30complete or nearly complete reaction of silica in the crystallizer reactor (Fig. 1 and [0009]-[0019]).
It is noted that Gamache teaches that the silica concentration is between 500-9,000 ppm (mg/L) for the evaporated produced water and does not explicitly teach the silica concentration after the oil separation being at least 300 ppm. However, one skilled in the art would expect a similar oil and water produced stream to have similar amounts of silica, especially as the concentration can have a silica concentration of up to 9,000 ppm. As such, one skilled in the art would have found Gamache either implicitly teaches the silica range claimed, or it would have been obvious to apply the Gamache method to a stream with the claimed silica concentration as it is merely applying a known method for treating the same/similar stream.
While Gamache teaches the addition of magnesium chloride to the concentrated brine, which can act as a weak acid when dissolved in water, Gamache fails to explicitly teach the addition of an acid or carbon dioxide in order to reduce the pH to 6-8. Minnich teaches a similar process where a produced water is treated via oil/water separation, evaporation that includes raising of the pH, and silica precipitation ([0007]-[0013]). The silica precipitation is enhanced by reducing the pH of the evaporator concentrate via the addition of an acid or carbon dioxide ([0013] and [0043]) and adding an alkaline earth component (magnesium). As such, one skilled in the art would have found it obvious to include a pH reduction step along with the magnesium addition in Gamache as doing so will aid in the precipitation of silica. It is noted that Minnich does not detail the exact pH concentrated brine is reduced to. However, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."). In this case, the exact pH is merely finding a workable or optimum pH range due to optimizing the concentration of the acid/carbon dioxide added. 
Regarding claim 5, the limitations are nearly identical to claim 1 above except that the first two limitations of claim 1 are absent. 
Regarding claims 4 and 8, Gamache teaches directing the slurry from the first solids-liquid 5separator to a slurry tank (46) and mixing the slurry therein prior to the slurry being directed to the second solids-liquid separator (Fig. 1).
Regarding claim 10, Gamache teaches the second solid/liquid separator being a filter press ([0019]).

Claim(s) 2-3, 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gamache et al. (US 2010/0038081 in IDS) in view of Minnich et al. (CA 2891199 in IDS) as applied to claim 1 and 5 above, and further in view of Hanson et al. (US 2017/0253514).
Regarding claims 2-3, 6 and 9, Gamache teaches a feed tank (36) located between the crystallizer reactor and the first solid-liquid separator. Gamache fails to teach the second liquid stream being recycled upstream of the first solids-liquid separator to said feed tank. Hanson teaches that produce water is treated via two solid liquid separation means (40 40`) and the effluent is recycled back to a feed tank (30) where it is mixed with the incoming produced water (Fig. 2; [0027]-[0029] and [0049]-[0050]). As such, one skilled in the art would have found it obvious to provide a recycle path for the second liquid stream to the feed tank in order to recycle, reuse, and further treat the second liquid stream. It is noted that the feed tank (36) in Gamache includes a mixing/agitator unit in Fig. 1. 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gamache et al. (US 2010/0038081 in IDS) in view of Minnich et al. (CA 2891199 in IDS) as applied to claim 5 above, and further in view of Boerescu et al. (US 2011/0159144). 
Regarding claim 7, Gamache broadly states the first solids-liquid separator is a clarifier and does not teach that the separator is a disk stack centrifuge. Boerescu teaches that in separating solids from a liquid, a disc stack centrifuge is a clarifier whose base is wrapped around a central line. Rotating this unit rapidly means that the effect of gravity is replaced by a controllable centrifugal force, having an effect on solids suspended in liquids that may be more than 10 000 times greater than gravity ([0033]). As such, one skilled in the art would have found it obvious to provide a disk stack centrifuge as the clarifier in Gamache as a disk stack centrifuge is a clarifier that improves separation of solids and liquids more than gravity alone. 

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gamache et al. (US 2010/0038081 in IDS) in view of Minnich et al. (CA 2891199 in IDS) as applied to claim 1 and 5 above, and further in view of Evans (US 2012/0168364).
Regarding claim 11, Gamache teaches directing the first liquid stream to a filter (62), but fails to teach adjusting the pH of the first liquid stream prior to filtering. Evans teaches that after treating produced water to form a sludge and a liquid stream, the resulting liquid stream is neutralized via pH modification and filtered prior to reuse in fracturing (Fig. 1A; [0123] and [0134]). As such, one skilled in the art would have found it obvious to provide a neutralization step of modifying the pH in Gamache in order to provide a neutralized fluid for reuse in a similar manner.
It is noted that while Evans teaches the neutralizing and filtering being done in the same step, modifying the order to have the neutralization step first followed by filtering would have been an obvious matter to one skilled in the art (Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/Primary Examiner, Art Unit 1777